Dethmers, J.
This is a companion case to Detroit Edison Co. v. City of Detroit, ante, 348, in which the opinion of this Court was this day handed down. The material facts and the easements involved are the same. While differences might be claimed to exist with relation to the franchises of the respective plaintiffs in the 2 cases, under the stipulations upon which the cases were submitted the question presented in each case is the same and decision therein is controlling here. Accordingly, the decree of the trial court in favor of defendant is affirmed, with costs to defendant.’
North, C. J., and Carr, Bushnell, Sharpe, Boyles, and Reid, JJ., concurred. Btjtzel, J., did not sit.